Order entered on January 31,1962, granting motion to open default and vacating dismissal unanimously reversed, without costs, and application remanded to Backer, J. Where a motion has previously been noticed and heard by one Judge, any subsequent application on the same facts, either by way of reargument or renewal, must be heard by the same Judge (Grassi v. Emkay Motor Renting Co., 233 App. Div. 700; Parks v. Welsch, 230 App. Div. 734). Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.